 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SUSTAINABLE PAVEMENT                              No. 2:17-cv-02687-WBS-KJN
     TECHNOLOGIES, LLC,
12
                        Plaintiff,
13                                                     FINDINGS AND RECOMMENDATIONS
            v.
14                                                     (ECF No. 84)
     RICH HOLIDAY, et al.,
15
                        Defendants.
16

17

18   INTRODUCTION

19          Presently pending before the court is plaintiff Sustainable Pavement Technologies, LLC’s

20   motion for attorneys’ fees and costs against defendant Rich Holiday.1 (ECF No. 84.) Following

21   the hearing on this matter, which Holiday did not attend, the court ordered plaintiff to review its

22   request for attorneys’ fees and costs to “ensure they are properly attributable to prosecuting the

23   case against this particular defendant” and explain how the attorneys’ fees that plaintiff is

24   requesting are associated with defendant Holiday. (ECF No. 92 at 2.) Plaintiff filed a

25   supplemental declaration and second supplemental declaration, further explaining its request for

26   attorneys’ fees and costs. (ECF Nos. 90, 93.) For the reasons set forth below, the court

27
     1
      The motion was referred to the undersigned for findings and recommendations pursuant to 28
28   U.S.C. § 636(b)(1)(B). (ECF No. 88.)
                                                    1
 1   recommends granting plaintiff’s motion and awarding plaintiff $36,593.30 in fees and costs.

 2   BACKGROUND

 3          On December 26, 2017, Plaintiff initiated this diversity action against Defendant Rich

 4   Holiday, an independent contractor who previously performed work for Plaintiff. (ECF No. 1 at

 5   2.) Plaintiff alleged that Holiday embezzled at least $200,000 by forging documents and sought

 6   treble damages pursuant to California Penal Code § 496(c). (Id. at 2-3.) Plaintiff’s complaint

 7   also named J.P. Morgan Chase Bank (“Chase”) and Bank of America, two banks that Holiday

 8   allegedly used to embezzle the money. (See ECF No. 1.) On March 8, 2018, Bank of America

 9   was dismissed from the case. (ECF Nos. 18, 19.) On February 19, 2019, Chase was dismissed

10   following a settlement agreement between the parties. (ECF No. 68.)

11          On February 16, 2018, the court entered default against Holiday. (ECF No. 15.) On May

12   21, 2018, Holiday moved to set aside the default, which the court denied. (ECF Nos. 28, 35.) On

13   March 13, 2019, plaintiff filed a motion for entry of default judgment against Holiday, asserting

14   actual damages in the amount of $304,727 and seeking treble damages under § 496(c), totaling

15   $914,181. (ECF No. 70 at 5.)

16          On September 23, 2019, the court granted plaintiff’s motion for a default judgment. (ECF

17   No. 80.) On September 24, 2019, plaintiff filed the instant motion for attorneys’ fees and costs.

18   (ECF No. 84).

19   DISCUSSION

20          Generally, attorneys’ fees and costs may not be awarded unless the fees are provided for
21   by contract or where a statute allows for their recovery. Galt G/S v. JSS Scandinavia, 142 F.3d

22   1150, 1155 (9th Cir. 1998). Under California Penal Code § 496(c), “reasonable” attorneys’ fees

23   may be awarded to a prevailing plaintiff. Sweeteners Plus Inc. v. Myers, 2013 WL 12132037, at

24   *6 (C.D. Cal. Feb. 4, 2013).

25          “[D]istrict courts have considerable discretion in determining attorney’s fees.” Corder v.

26   Gates, 947 F.2d 374, 380 (9th Cir. 1991). A court may reduce “attorney’s fees when work
27   associated with claims against multiple defendants [fall] upon the only defendant to survive

28   dismissal.” Cook Productions, LLC v. Szerlip, 2017 WL 4883220, at * 5–6, (D. Haw. Oct. 30,
                                                     2
 1   2017) (reducing fees “to reflect the amount of time that is fairly attributable to the claims against”

 2   the only remaining defendant). However, apportionment of fees and costs is not necessary where

 3   claims involve a common core of facts or are based on related legal theories. Bagdasaryan v.

 4   Bayview Loan Servicing, LLC, 2017 WL 6520591, at *6 (C.D. Cal. Aug. 25, 2017) (internal

 5   citation and quotations omitted).

 6          Here, it is evident that plaintiff prevailed (ECF No. 80), and is therefore entitled to

 7   attorneys’ fees and costs pursuant to California Penal Code § 496(c). Additionally, the court

 8   finds that counsel’s rate of $380/hour reasonable for an experienced attorney practicing

 9   commercial litigation. See Monterrubio v. Best Buy Stores, L.P., 291 F.R.D. 443, 460–61 (E.D.

10   Cal. 2013) (finding $400/hour for partners an appropriate rate).

11          Finally, the number of hours expended by plaintiff is reasonable under the circumstances.

12   Plaintiff’s argument is well taken that its efforts to secure a judgment against Chase were so

13   intertwined with its efforts to pursue its case against defendant Holiday that apportionment would

14   be impractical. As plaintiff notes, its settlement with Chase directly reduced Holiday’s own

15   liability, and plaintiff’s claims against Chase only came into existence as a result of Holiday’s

16   embezzlement of plaintiff’s money. (ECF No. 93 at 3.) Therefore, most if not all of the time

17   pursuing its claim against Chase had a direct effect on plaintiff’s claim against Holiday.

18          Plaintiff is therefore entitled to $34,025.20 in attorneys’ fees2 and $2,568.10 in costs it is

19   requesting, totaling $36,593.30.

20   CONCLUSION
21          Accordingly, it is hereby RECOMMENDED that:

22          1.      Plaintiff’s motion for attorneys’ fees and costs (ECF No. 84) be GRANTED; and

23          2.      Plaintiff be awarded a total of $36,593.30 in attorneys’ fees and costs.

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

26   days after being served with these findings and recommendations, any party may file written
27
     2
       This number is reached by multiplying the hours expended, less the hours consented to be
28   reduced by plaintiff, (89.54) (ECF No. 93 ¶ 3) by the rate ($380/hour).
                                                     3
 1   objections with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

 3   shall be served on all parties and filed with the court within fourteen (14) days after service of the

 4   objections. The parties are advised that failure to file objections within the specified time may

 5   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

 6   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

 7          IT IS SO RECOMMENDED

 8   Dated: January 7, 2020

 9

10

11
     2687.sust
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
